PER CURIAM.
In view of the fact that the record reveals disputed issues of material fact, particularly relating to the question of whether the contract at issue had become a month-to-month agreement, as well as the unresolved issues relating to the affirmative defenses of the appellant, it was error for the trial court to have granted the appellee’s Motion for Summary Judgment. Accordingly, the said judgment must be reversed, and the cause remanded for further proceedings consistent herewith,
Reversed.